230 Ga. 770 (1973)
199 S.E.2d 313
E. P. et al.
v.
STATE OF GEORGIA.
27998.
Supreme Court of Georgia.
Submitted June 8, 1973.
Decided July 2, 1973.
Randall & Turner, Bernice Turner, for appellants.
H. R. Thompson, District Attorney, for appellee.
JORDAN, Justice.
E. P. et al. are juveniles who appeal adjudications of delinquency and dispositions in the Juvenile Court of Washington County. The only basis *771 for jurisdiction over their appeal in the Supreme Court instead of the Court of Appeals is the assertion for the first time in their motion for a new trial that the statute on which the adjudications of delinquency are based is unconstitutional per se. "The constitutionality of no law can be drawn in question for the first time in a motion for new trial when the question was not raised in the pleadings, by objection to the evidence, or in some other appropriate way pending the trial." Perkins v. Hattiesburg Brick Work, 212 Ga. 804 (96 SE2d 361). To the same effect see Hendry v. State, 147 Ga. 260 (8) (93 SE 413); Moore v. State, 194 Ga. 672 (22 SE2d 510).
Transferred to the Court of Appeals. All the Justices concur.